Title: Samuel Nicholson to the American Commissioners, 18 February 1778
From: Nicholson, Samuel
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen
Quiberone Bay Febry. 18th. 1778
I wrote you the 12th Inst. from this Place at which time I thought we were all Happy on board, but fortunately I believe I may Venture to say, Capt. Corvisen[?] and my self had some small difference, on account of which he and his Officers have done all in their power to throw every thing into Confusion, but very fortunately Mr. Williams Came on board the next Day, who with the Unprejidiced part our Worthy Commedore Acted; has setteled the Matter to my satisfaction, and I am convinced will turn out for the Publick Good. Matters at first were related I make no doubt much to my Prejidice, but as things has, and allways will speak for them selves; I believe every Officer in the Fleet, by this time are well Convinced I have been very Ill treated; and nothing but the Good of my Country cou’d have made me Put up with; I will say no more on the subject but leave the whole of my Conduct from the first of this Affair, to Mr. Williams, who I make no doubt will give You A true and Impartial Account of the Whole. All is well now on board and there is only 18 French Men left us Officers Included and the greatest Part of them I refused to take, they being incapabale of any kind of duty. I am Gentlemen with all Due respect Your Humble Servant
Sam Nicholson
 
Addressed: To / The Honble Silas Deane / Esqr / Paris.
Notation: Capt. Nicholson Feb. 18 1778
